Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Pageiof8 Page ID#:1

AO 451 (Rey. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the
Western District of North Carolina

 

 

Matthew E. Orso )
Plaintiff )
V. ) Civil Action No. 3:14-cv-00091-GCM
Todd Disner et al )
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) ___ 08/14/2017

[also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 05/11/2020
CLERK OF COGRT

FE Bb.

Signature of Clerk or Deputy

  
Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Page 2of8 Page ID #:2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION

 

KENNETH D. BELL, in his capacity as court-
appointed Receiver for Rex Venture Group,
LLC d/b/a ZeekRewards.com,

Plaintiff,
VS.

TODD DISNER, in his individual capacity and
in his capacity as trustee for Kestrel Spendthrift
Trust; TRUDY GILMOND; TRUDY
GILMOND, LLC; JERRY NAPIER; DARREN
MILLER; RHONDA GATES; DAVID
SORRELLS; INNOVATION MARKETING,
LLC; AARON ANDREWS; SHARA
ANDREWS; GLOBAL INTERNET
FORMULA, INC.; T. LEMONT SILVER;
KAREN SILVER; MICHAEL VAN
LEEUWEN; DURANT BROCKETT; DAVID
KETTNER; MARY KETTNER; P.A.W.S.
CAPITAL MANAGEMENT LLC; LORI JEAN
WEBER; and a Defendant Class of Net Winners
in ZEEKREWARDS.COM;

Defendants.

 

FINAL JUDGMENT

eee ee ee ee ee ae ae es Se

   

Vepirty, Glark!

Date 5 hf ZO ~

No. 3:14-ev-91

In accordance with the Court’s Order Granting Entry of Final Judgment Against Certain

Net Winner Class Members, Final Judgment is hereby entered against each of the class members

listed on the following single page attachments in the amounts listed therein, which are comprised

of net winnings from the ZeekRewards scheme and prejudgment interest, calculated at the North

Carolina statutory rate of 8% per annum from August 17, 2012, which is on or after the date of the

last fraudulent transfer payment on which liability is based, to November 29, 2016, the date of the

Summary Judgment Order in this action. See N.C. Gen. Stat. § 24-4, 5 (2001): Doc. #142. An

Case 3:14-cv-00091-GCM Document179 Filed 08/14/17 Page 1 of 2
Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Page 3o0f8 Page |ID#:3

index of the individual class members and the amount of the Judgments against them is also
attached.

Post-judgment interest shall accrue on the entire Final Judgment, including the award of
prejudgment interest, at the rate specified under 28 U.S.C. § 1961 from the date of entry of this
Judgment until paid in full.

The Court confirms each amount listed in the attachments is the Final Judgment of the
Court against each respective Defendant and hereby authorizes the Receiver to pursue appropriate
collection proceedings.

SO ORDERED.

Signed: August 14, 2017

y,

 

 

Graham C. Mullen
United States District Judge

2

Case 3:14-cv-00091-GCM Document179 Filed 08/14/17 Page 2 of 2
Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Page4of8 Page ID #:4

BELL v. DISNER, Case No. 3:14-cv-91

FINAL JUDGMENT

In accordance with the Court’s Order Granting Entry of Final Judgment Against Certain
Net Winner Class Members, Final Judgment is hereby entered against
Defendant ZHIPENG YU in the amount of $19,299.55 which is comprised of
$14,371.00 in net winnings from the ZeekRewards scheme and $4,928.55 in prejudgment
interest.  Post-judgment interest shall accrue on the total amount of this Judgment,

including prejudgment interest, at the rate specified under 28 U.S.C. § 1961 from the

date of entry of this Judgment until paid in full.

 

Case 3:14-cv-00091-GCM Documentds@a-2 Filed 08/14/17 Page 6834 of 6861
Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Page5of8 Page |ID#:5

IN THE UNITED STATESDISTRICI COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

 

 Bppoitted Recetrerfor-RexVen enture Group,

” Trust; TRUDY Git {OND; TRUDY

“MATTHEW E.-ORSO, inhis capacity ai Goiri-

te meee eee ee

|
!
4
i

oe a en
'

LUC Wh LER GFaTS =o"
Plaintit?,

¥, a

tr

TODD DISNER, in bis individual capacity and
in his capacity as trustes for Kestrel Spendihrift

GILMOND, LLC; JERRY N APTER; DARREN
MILLER; RHONDA GA ATES; DAVID
SORRELLS; INNOVATION MAT REETING,
LLC; AARON ANDREW, 5; SHARA
ANDREWS; GLOBAL INTERNET
FORMULA, INC; T, LEMONT SILVER;

KAREN SILVER; MICHAEL VAN
LEEUWEN; DURANT BRO CKETT; DAVID
KETINER; MARY KETTNER :PRAWS
CAPITAL MANAGEMENT LLG} LORT Teal N
WEBER; and a Defendant Class of Net Winiers ~
in ZEEKRE /ARDS.COM;

Co

Defendants,

 

 

neve coe ect _ASSIGNMENT. 0 JUDGMENT. eyes pesos SAE BS

aan

This ASSIGNMENT OFTUDG: MENT (this ‘Assionmeén at “jismade efi ig* inte:
December, 2019, by Matthey B, Orso, solely in in his capacity = BS court-appoint ae eceter _ ea
Venture Group, LLC ale Zeck Rewards.com, (“Assignor’) to Nationwide Judgment Rewvery,
Inc, ‘et ths eee t
furthetahe: ences Z
between As: gn
“Agreemen iP),

  

    
 
 

oL LoaLG ;
. . - armende lectively, the
signor and Assiones, dated as of May 30, 2019, as amended (coi : y, Mae

vast
Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Page 6of8 Page ID#:6

4 4. a
including each o
Tecouises, Tey réssnten

Coman ts ent

a= 4
fi ope
Cus Sp

‘bat

.

4s oi ec

5 indtyidual ral = TS

 

fied © om — ket mn

 

 

 

 

 

SORESSLY Sune: WW ATI

 

S-TRANSEERS AM] pass

STATE OF \\g th ( acd

COUNTY oF \i\ eld crluts

 

SIGNME FENTS— ROVI
TO THE. TERMS AND = PROVEN (ETE TEE
THIS REFERENCE.

RESP!

AGREEMENT, WHICH ARE INCORPO! — HEREIN BYT

 

i

 
Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Page 7of8 Page ID#:7

Meat ey B AS ee,
bates eed

EXHIBIT 1

BILL OF SALE AND ASSIGNMENT

    
  
 
 

 

 

 

WISTOErSy = =
corsidersit tion, t ihe receint

Nai +, tyvide «
£ On Jud SmSrit Recovery, ini

web

Bisionorarnclts tte ott
Meosuores TISTS, WAS 2nd interest
Qubten: Th 4

Dect Hidnoewmarcte wwe Jann bai!
oTOjSS Jucoments ere desoribed

Dated this 16th dey of December 2019

 

new E. Orso, Es
on

Oinied Recstver on
Rex V emture Grou, Gu GC db

   

     
Case 2:21-mc-00677-UA Document1 Filed 04/21/21 Page 8o0f8 Page ID#:8

Sighs 7

SCHEDULE 1

. + a 6 ann aizd y
1) Excel Worksheet end/or Compact disk delivered by Se ler/Assignor and accept by

Buyet/Assiones,

 

 
